Citation Nr: 1000071	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for prostate adenocarcinoma and radical suprapubic 
prostatectomy residuals, currently evaluated as 40 percent 
disabling from July 1, 2006, including a question of whether 
an increased rating is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A January 2006 rating decision proposed to reduce the 
disability rating assigned to service-connected prostate 
adenocarcinoma and radical suprapubic prostatectomy 
residuals, from 100 percent to 40 percent disabling.  An 
April 2006 rating decision reduced the disability rating to 
40 percent effective July 1, 2006.  In May 2006, the Veteran 
filed a notice of disagreement wherein he disagreed with the 
reduction.  A statement of the case was issued in November 
2006, and a substantive appeal was received in December 2006.  
In the substantive appeal, the Veteran requested an increased 
rating which was denied in an October 2007 rating decision.  
A supplemental statement of the case was issued in May 2008 
pertaining to an evaluation in excess of 40 percent.  While 
it is not clear that the Veteran filed a notice of 
disagreement with regard to the denial of an increased 
rating, the Board has determined that it will take 
jurisdiction of such issue.  

In July 2009, the Veteran submitted an informal application 
to reopen his claim of entitlement to service connection for 
hepatitis C, and entitlement to service connection for 
erectile dysfunction.  This is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  




REMAND

At a January 2005 RO hearing, the Veteran testified that he 
is in receipt of Social Security Administration (SSA) 
disability benefits.  While it appears that SSA may be in 
effect for disabilities unrelated to his prostate 
adenocarcinoma, such records may prove relevant to the matter 
at hand.  Thus, the Veteran's SSA records should be 
associated with the claims folder.  

The evidence of record reflects that the Veteran undergoes 
treatment at the New Orleans VA Medical Center (VAMC).  
Updated treatment records should be obtained for the period 
April 2008 to the present.

In reviewing the record, the Board observes that the Veteran 
was last afforded a VA examination pertaining to his prostate 
adenocarcinoma in June 2007.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that another VA examination would 
be helpful in determining the current prostate disability 
picture.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the entirety of the Veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  Obtain updated treatment records from 
the New Orleans VAMC for the period April 
2008 to the present.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his prostate 
adenocarcinoma and radical suprapubic 
prostatectomy residuals.  It is 
imperative that the examiner review the 
claims folder in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically comment on 
whether the Veteran requires the use of 
an appliance and/or the use of absorbent 
materials which must be changed more than 
four (4) times a day.  

4.  Then readjudicate both whether the 
reduction of the evaluation for the 
Veteran's prostate adenocarcinoma and 
radical suprapubic prostatectomy 
residuals from 100 percent to 40 percent 
effective as July 1, 2006, was proper, 
and entitlement to an increased 
evaluation for his prostate 
adenocarcinoma and radical suprapubic 
prostatectomy residuals.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

